MEMORANDUM DECISION

PER CURIAM.
Plaintiffs appeal from the entry of judgment for defendant in a small claim trial de novo concerning an automobile collision. The trial court acted within its discretion in refusing to allow a rebuttal witness to testify. Plaintiffs’ other claims of error all involve questions of credibility, for which we defer to the trial court. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a statement of the reasons for the Court’s decision.
The judgment of the trial court is affirmed. Rule 84.16(b).